Citation Nr: 0509875	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right ankle with traumatic arthritis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

The veteran's right ankle is ankylosed.  Whether the 
disability is properly rated as 20 percent disabling or 
warrants a higher or lower rating depends upon the angle of 
ankylosis or the presence or absence of abduction, adduction, 
inversion or eversion deformity.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2004).

The veteran was afforded a VA examination in July 2002.  The 
Board is unable to ascertain from the report of this 
examination the angle of the ankylosis of the veteran's right 
ankle.  Moreover, the examiner did not address whether there 
is abduction, adduction, inversion or eversion deformity.  
Therefore, the examination report is not adequate for rating 
purposes.   

The Board also notes that the veteran was sent a letter in 
July 2002 that was intended to provide the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
however, this letter did not inform the veteran of the 
evidence necessary to substantiate his claim for an increased 
rating nor did it inform him that he should submit any 
pertinent evidence in his possession.  Consequently, it does 
not satisfy the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
of the evidence necessary to substantiate 
the veteran's claim and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO should obtain a 
copy of any pertinent VA outpatient 
records for the period since January 
2003.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's right ankle disability.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.

The examiner should specify the position 
in which the veteran's ankle is ankylosed 
and should indicate whether there is 
abduction, adduction, inversion or 
eversion deformity.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  The AMC or the RO should then 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


